Citation Nr: 1046681	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from June 1966 to June 
1968.  The Veteran also served for a number of years in the Army 
Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision. 

The issue of entitlement to service connection for a lower back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1972, the RO denied the Veteran's claim for 
service connection for a lower back disability; the Veteran did 
not file a timely appeal following appropriate notice, and that 
decision became final.

2.  Evidence received since December 1972 is new and material and 
raises a reasonable possibility of substantiating the Veteran's 
claim for service connection for a lower back disability.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision that denied the Veteran's 
claim for service connection for a lower back disability is 
final.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).

2.  Evidence received since the December 1972 rating decision is 
new and material, and the Veteran's claim for service connection 
for a lower back disability is reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a 
lower back disability was denied by a December 1972 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302.  However, a previously denied claim 
may be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran initially filed for service connection for a spine 
condition in September  1972, alleging that his spine condition 
had been aggravated in service in approximately March 1968.  The 
Veteran added that he had been assigned a limited duty profile in 
April 1968.  

Service treatment records showed a number of complaints of lower 
back pain in service.  The Veteran was also diagnosed with a 
deformity of the spine in May 1968 at his separation physical.

The Veteran was provided with a VA examination in November 1972 
at which x-rays showed no significant abnormality in the 
lumbosacral spine.  At the examination, the Veteran denied any 
specific back injury or hospitalization; reporting that he had 
some occasional discomfort in the left lower back.  On 
examination, the Veteran's spine was straight and he had normal 
range of motion.  The Veteran was able to bend over and touch the 
floor without bending his knees.  The examiner found no 
tenderness or spasm, and straight leg raises were essentially 
negative.  The examiner stated that the Veteran had a history 
suggesting that he had a back strain in the military, but the 
clinical examination was within normal limits.

The Veteran's claim for service connection for a lower back 
disability was initially denied by a December 1972 rating 
decision, which found that the Veteran did not have a chronic 
lower back disability at that time.  The Veteran did not appeal 
and his claim became final.

In November 2006, the Veteran filed a claim seeking to reopen the 
previously denied claim for a lower back disability.  

In support of his claim, the Veteran has submitted numerous 
private and VA treatment records showing that he currently has a 
lower back disability.  The Veteran has also testified at a 
hearing before the Board at which he reported that he currently 
had a lower back disability which he still believed was the 
result, at least in part, of his military service.

The evidence of record also demonstrates that the Veteran injured 
his back in 1988 at work and received worker's compensation as a 
result.  However, the question of what caused the current lower 
back disability is not the issue in considering whether to reopen 
a previously denied claim.  Rather, the issue is whether new and 
material evidence has been presented that provides a reasonable 
possibility of substantiating the Veteran's claim.  Essentially, 
the new evidence must relate to the reason the claim was 
previously denied, which in this case was because no current back 
disability was seen on examination in 1972.

As described above, the evidence submitted since 1972 is new in 
that it had not been previously considered, and it is material in 
that the new evidence, namely that the Veteran has a current 
lower back disability, addresses the reason his claim was 
previously denied, namely that he did not have a chronic back 
disability at that time. 

Additionally, the new and material evidence provides a reasonable 
possibility of substantiating the Veteran's claim, because it 
shows the presence of a current disability which is the first 
element of a service connection claim.

Accordingly, the Veteran's claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a lower back disability is 
reopened. 


REMAND

The Veteran testified at a hearing before the Board that he 
served on active duty from 1966-68 and then in the Army Reserves 
for 19 years, retiring in approximately 1987.  He indicated he 
was in a supportive role while in Vietnam, and then as a supply 
sergeant in the Reserves where he dealt with a lot of paperwork.  
The Veteran stated that he did do a lot of lifting in the 
reserves, lifting and storing equipment and transporting it to 
the fields for training.

The Veteran reported that while in Vietnam, he was riding in the 
back of a truck which was traveling over uneven terrain.  The 
Veteran reported that the truck hit something and he was thrown 
from the vehicle, landing in a field.  The Veteran reported 
feeling aches and pains from the accident, but because nothing 
was broken he pressed on.  The Veteran indicated that he did not 
seek immediate assistance while in Vietnam, but that once he 
returned to the states, he was unable to do his physical training 
and was given a limited profile.  

Service treatment records show several complaints of lower back 
pain while the Veteran was on active duty.

Following service, the Veteran was provided with a VA examination 
in November 1972.  X-rays showed sacralization of L5, but showed 
no significant abnormality in the lumbosacral spine.  The 
physical examination showed that the Veteran's spine was 
straight, the range of motion in his back was normal, and the 
Veteran was able to touch the floor without bending his knees.  
The examiner indicated that the Veteran had a back strain in 
service, but found that the clinical examination was normal.

In 1975, the Veteran complained about back pain.  In September 
1976, the Veteran reported having back problems for the past 3-4 
years.  In October 1976, the Veteran complained about back pain, 
which was noted to have occurred when his job was changed to 
include lifting 45 pound objects.  The doctor found no spinal 
tenderness and the Veteran demonstrated good range of motion.  X-
rays  showed sacralization of L5 with no other significant 
abnormality.

In November 1981, the Veteran sought treatment indicating that he 
had recurrent acute back aches which he associated with 
inactivity in sitting.  It was noted that these had cleared 
completely and were not causing any trouble at that time. 
In September 1982, the Veteran presented for treatment 
complaining of back pain without trauma.  The Veteran indicated 
that he had experienced back pain for 15 years.  In 1988, the 
Veteran was found to be eligible for short term disability or 
worker's compensation on account of his back disability.  

In April 1992, Dr. Dellaporta wrote a letter noting that the 
Veteran had a many year history of lower back pain prior to his 
job change in January 1988.  He pointed to the fact that a disc 
problem was identified in 1986.  In January 1988 it was noted 
that the Veteran was changed to a job that involved 12 hour 
shifts, with repetitive bending and lifting up to 40 pounds.  At 
the new job, the Veteran began experiencing an increase in 
symptoms, and the Veteran had stopped working in 1988.  Dr. 
Dellaporta estimated that 25 percent of the Veteran's back 
problem was the result of the job change in January 1988 and the 
other 75 percent was the result of work-related and nonwork-
related activities prior to 1988.

The Veteran reported that following service, while serving in the 
Army Reserves, he worked for Bausch and Lomb for several years, 
and then at Kodak for sixteen years.  He stated that while at 
Kodak, he was constantly standing over eight hours a day.  The 
Veteran indicated that while at Kodak he was lifting heavy spools 
of film and hurt his back.  He reported being put on a 
restriction and was unable to work, which led to back surgery in 
1991.  The Veteran was terminated from Kodak in September 1988. 

Essentially, the Veteran believes his current lower back 
disability is the result of an injury while on active duty.  The 
Veteran acknowledges he worked jobs for many years that required 
prolonged standing and lifting, but he asserts that the root 
cause of his back disability was his time in service.   

The Veteran's wife submitted a statement in January 2010 
indicating that the Veteran hurt his back while on active duty, 
and she stated that the Veteran worked with pain in his back for 
a number of years.

As described, the medical evidence does show an in-service injury 
to the Veteran's back, and there is no disputing that the Veteran 
currently has a back disability.  However, a medical examination 
in 1972 found the Veteran's back to be normal.  As such, a 
medical opinion is necessary to determine whether the Veteran's 
current back disability is the result of his complaints in 
service. 

In reviewing the Veteran's claims file, it is noted that service 
treatment records from the Veteran's time on active duty in the 
1960s are of record, as are service personnel records from 
throughout the Veteran's 19 years in the Army Reserves.  However, 
there is no evidence of any service treatment records, such as 
periodic physicals, from the Veteran's time in the reserves.  As 
such, an effort should be undertaken to obtain any outstanding 
records. 

Additionally the Veteran testified that he was on Social Security 
Administration (SSA) Disability on account of his back.  The 
Court of Appeals for Veterans Claims (the Court) has held that 
relevant medical records from SSA, pertaining to any original or 
continuing award of disability benefits, should be requested and 
associated with the claims file before a decision is rendered.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As 
such, SSA records should be obtained.    


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request copies of 
any records relating to an award of SSA 
benefits to the Veteran.  All efforts to 
obtain SSA records should be fully 
documented, and a negative response should 
be provided if records are not available.

2.  Contact the 98th Division of the U.S. 
Army Reserves, as well as, if necessary, 
the National Personnel Records Center, or 
other appropriate records depository, and 
request copies of any medical treatment 
records from the Veteran's approximately 19 
years in the Army Reserves.  A negative 
response should be provided if records are 
not available.

3.  Schedule the Veteran for a VA 
orthopedic examination.  The Veteran's 
claims file should be provided.  The 
examiner should diagnose any current back 
disability, and then should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
a current back disability either began 
during or was otherwise caused by the 
Veteran's active military service from June 
1966 to 1968.  

The examiner should specifically discuss 
relevance, if any, of the Veteran's 
complaints of back pain on active duty, the 
examination which found no current back 
disability in 1972, and the award of 
worker's compensation in 1988.  

The examiner should also discuss the x-rays 
that showed sacralization at L5 and 
indicate whether this is indicative of a 
congenital disability, and if so whether it 
is as likely as not that such a condition 
was aggravated (meaning made permanently 
worse, beyond the natural progression of 
the condition) by the Veteran's active duty 
service.

A complete rationale should be provided for 
any opinion expressed.

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


